Citation Nr: 1436466	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder strain.  

3.  Entitlement to service connection for right knee pain.

4.  Entitlement to service connection for a brain condition with chronic vertigo and headaches.

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in September 2013, the RO granted an earlier effective date for the initial rating of 10 percent for migraine headaches and an earlier effective date for the initial rating of 10 percent for the residuals of an anal fistula.  As the Veteran has not initiated an appeal of either of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from notification, October 2, 2013 to file a notice of disagreement to initiate an appeal of the claim.

In August 2013, the Board remanded the case to the RO for additional development.  As to the issue of entitlement to service connection for a right knee pain disability, the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to a rating higher than 10 percent for his right shoulder strain; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for right carpal tunnel syndrome; and entitlement to service connection for left carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was treated for right knee symptoms in service but the service treatment records established treatment only for acute knee symptoms and did not establish or identify that the Veteran had a chronic residual knee disability. 

2.  The Veteran does not currently have a diagnosed right knee pain disability.

3.  Symptoms claimed such as pain have not been related to any diagnosed disability of the right knee and the right knee has been found to be essentially normal upon examination.


CONCLUSION OF LAW

The criteria for service connection for a right knee pain disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in June 2009 and August 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in June 2010 and June 2012 with an addendum dated in September 2013  

The reports of the June 2010 and June 2012 VA examinations, addendum, and opinions for right knee disability included a review of the Veteran's medical history, including service treatment records, VAMC records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the VA examination and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis or organic diseases of the nervous system, both of which can cause pain, are listed as a disease under § 3.309 as a chronic disease.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

In the February 1989 entrance examination, the Veteran made no complaints or reported history regarding right knee pain and the examination was normal.  

In May 1989, the Veteran complained of bilateral knee pain for 3 weeks.  There was no laxity.  The diagnosis was chondromalacia of the patellae.  

In June 1992, he woke up with his right knee hurting.  He had difficulty walking and straightening his knees.  He had full range of motion.  The diagnosis was chondromalacia and he was placed in profile.  He returned in August 1992, still complaining of pain but the Veteran also had full range of motion.  The diagnosis was chondromalacia or bursitis.  

In a February 1995 periodic examination, the examination of the lower extremities was normal.  

In January 1997, the Veteran provided a complete history, which did not include any complaints about either knee.  The examination of the lower extremities was normal.  

In March 1999, a history from the Veteran did not include any complaints about the right or the left knee.  The examination of the lower extremities was normal.  

In July 2004, the Veteran was treated for bilateral shin splints.

In 2005, the Veteran's left knee was noted to have joint effusion with early left degenerative joint disease.  

The Veteran's records indicate he was deployed to Iraq twice, from November 2005 to November 2006 and from December 2007 to February 2009.  

In a post-deployment assessment dated in April 2007, after the Veteran's first tour in Iraq, the Veteran reported he did not have any joint problems.  

In February 2009, the Veteran gave a history of initial pain in his right knee but now both knees bothered him.  X-rays of both knees did not show any abnormalities and there were no degenerative or other arthritic changes.  The diagnosis was joint pain.  

Also in February 2009, a post-deployment assessment after the Veteran's second tour in Iraq noted painful joints without further elaboration.  In March 2009, the Veteran stated that he had bilateral knee pain off and on his entire military career with the left knee worse than the right knee and a history of injury to the left knee in 2005 (a rollover of a vehicle) which made the left knee pain worse.  

The Veteran's medical history at the separation examination in May 2009 noted the Veteran's medical history in service of knee pain.  The examination itself was normal, but recommendations for ongoing care after separation included joint pain localized in the knee without specifying which knee.  

Since separation, there are private or VAMC no medical records of treatment of the right knee.  

In a VA examination for PTSD that occurred in April 2010, the Veteran denied any current treatment for any physical health problems. 

In a general VA medical examination in April 2010, the Veteran stated in approximately his second year of service, he had knee problems which progressed until placed on profile.  He has noticed cracking and popping and that bending and walking bothers his knees.  He does not run because of this and finds that kneeling, squatting, and going up or down stairs is affected.  The pain tends to the last all day, every day to a level of 5.5.  It is located deep to the patella.  The Veteran does note accompanying stiffness, lack of endurance and swelling, and giving way. He denies weakness, locking, dislocations, or other signs of inflammation.  He treats the pain with over the counter medication.  He does not report side effects or flare-ups.  The Veteran does not use any assistive devices, and denies hospitalizations, surgery, or additional injuries.  Any activities involving walking, stooping, bending, and kneeling are affected.  The occupational effects include that he finds it hard to stoop and bend.  The Veteran currently runs a maintenance shop and has to use a lift because he cannot bend and kneel to look at problems. 

Examination was negative for swelling, heat, or redness.  The anterior drawer, varus/valgus, patellar compression, and McMurray tests were negative. There was no patellar laxity or instability of the knee joint.  He extended to 0 degrees and flexed to 145 degrees on the left and 140 degrees on the right. There are no witnessed flare-ups of pain, fatigue, weakness, incoordination, or lack of endurance with three repetitions of motion on examination.  The examiner noted an in-service MRI in April 2005 demonstrated mild degenerative changes of the meniscus, posterior horn of the left knee.  A February 2009 X-ray showed normal knees bilaterally.  As to the right knee, the VA examiner's diagnosis was a normal right knee upon examination.   

In January 2012, the Veteran was provided a second VA examination.  At the beginning of the report, the examiner stated a diagnosis of right knee arthritis.  Veteran complained about right knee pain since he got out of service.  Pain was described as 7 out of 10 in intensity, but it gets worse with weather changes.  The Veteran is able to stand for 20 minutes and is able to walk for 2 blocks.  He did not give any history of giving out of his right knee or swelling.  The examiner stated there was no follow-up (treatment) for the Veteran's bilateral knee pain.  He continues to drive and is independent with his activities of daily living.  He does not give any history of stiffness in the distal radius right knee.  He continues to work as an instructor.  When it gets cold, he notices that his pain goes up to 9/10 in intensity, which happens a couple of times a week in winter.   

Upon examination, his range of motion was 0-140 degrees without objective evidence of painful motion.  The range also did not change after repetition.  There was no pain or tenderness with palpation for the joint line or soft tissues.  Muscle strength was normal and there was no evidence of right knee joint instability or patellar subluxation/dislocation.  There also was no other history or evidence of any right knee abnormality such as a meniscus condition.  The Veteran did not use an assistive device.  Imaging studies of the right knee did not document degenerative, traumatic arthritis, or patellar subluxation.  The radiologist noted that there was no significant osseous abnormality.

The VA examiner determined the Veteran did not have any functional loss or functional impairment of the right knee or lower leg.  He also stated it did not impact his ability to work.  The examiner noted he did not see any evidence of tenderness or swelling in his right knee. No deficits were noted in the range of motion. The X-ray done for his right knee does not show any evidence of arthritis.   His concluding diagnosis was a normal right knee.

As the VA examiner started out with a diagnosis of arthritis of the right knee, but concluded it was normal at the end, the Board remanded the claim in August 2013 for clarification.

In September 2013, the VA examiner from the January 2012 noted the conflict and stated that when he examined the Veteran in January 2012, he did not notice any evidence of pain, swelling, or any restriction with ROM in his right knee.  X-rays were done to look at any radiological evidence of right knee arthritis, but there were no radiological findings of arthritis noted on the X-ray.  Range of motion was repeated on 3 different occasions on his right knee, and there was no evidence of pain, weakness, fatigability, or incoordination noted.  The VA examiner thus concluded that there was no evidence of right knee arthritis.  The examiner in a separate note stated that review of the Veteran's file also did not change his opinion.

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a chronic right knee disability involving pain, such as degenerative joint disease.  The Veteran was treated several times for right knee pain, but there is no evidence of a chronic disorder or condition and the condition resolved by the time of separation.  There is an indication he should receive care for joint pain but the separation examination did not specify which joint and the Board notes that just prior to separation, it was the left knee that was symptomatic because of an injury and a diagnosis of degenerative disease.  The Veteran did not make any specific complaints about the right knee at separation, and the examination of the knee was normal.  

Since separation, the VA examinations note pain, but the examiners have concluded the Veteran's right knee has been normal upon examination.  No sensory or motor deficits or other objective findings have been demonstrated and the right knee has had normal function.  There is no indication the Veteran has ever sought treatment of the right knee since separation.  The evidence does not establish that the Veteran has been currently diagnosed with a right knee disability, or any other condition or diagnosis related to a pain disorder of the right knee.  The Board acknowledges that the VA examiner in January 2012 initially stated the Veteran had a diagnosis of arthritis of the right knee, but the remainder of the report contains no evidence of arthritis and he concluded the right knee was normal.  In addition, in his addendum in September 2013, the examiner strongly asserted the Veteran had a normal right knee and explained why he had reached that conclusion.  On that basis, the Board finds that the beginning of the January 2012 report is an error and relies upon the VA examiner's ultimate conclusion, reaffirmed in September 2013, that the Veteran has a normal right knee.

Furthermore, a right knee diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. Therefore, the Veteran's assertion or opinion that he has a right knee disability which produces pain and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The only condition noted is that the Veteran, at past times since separation experienced pain.  This symptom has been noted in the record but no VA examiner, or care provider, VAMC or private, has diagnosed a disability as to the specific cause of right knee pain symptoms.  A clinical finding or symptom, such as one related to pain, standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current right knee disability, in this case, the Board finds that the Veteran is not entitled to service connection for a right knee disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current right knee disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As a final note, the Board acknowledges the Veteran has been deployed to the Persian Gulf.  In this instance, the Veteran has not asserted he has an undiagnosed disability causing his right knee pain.  Further, as noted above, the Veteran first started complaining of knee pain in May 1989 and specifically for the right knee in June 1992.  He did note knee pain upon his return from deployment in February 2009 but the next month he reported a history of his knee bothering him his entire military career.  In the April 2010 VA examination, the Veteran stated his right knee pain started bothering him after approximately 2 years after he entered the military, or well before either deployment to the Persian Gulf.  There are no medical records dating the onset of the knee pain to either deployment.  Thus, the record does not reasonably raise the issue of an undiagnosed illness occurring from either deployment in the Persian Gulf.  The Board therefore finds that the presumption of a disability due to undiagnosed illness does not apply.  See 38 C.F.R. § 3.317.  

As the preponderance of the evidence is against the claim of service connection for a right knee pain disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a right knee pain disability is denied.


REMAND

In a December 2009 rating decision, the RO awarded service connection for traumatic brain injury with post-concussion syndrome, rated as noncompensable, effective November 1, 2009; migraine headaches, rated as noncompensable, effective November 1, 2009; left knee degenerative joint disease, rated as noncompensable, effective November 1, 2009; left foot, second toe, status post fracture, rated as noncompensable, effective November 1, 2009; hemorrhoids, rated as noncompensable, effective November 1, 2009; and anal fistula rated as noncompensable, effective November 1, 2009. The RO denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for upper back pain; entitlement to service connection for lower back pain; entitlement to service connection for right knee pain; entitlement to service connection for acne; entitlement to service connection for recurring epididymitis; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for bilateral hearing loss; entitlement to service connection for chronic gastritis, claimed as lactose intolerance; and entitlement to service connection for PTSD.

In August 2013, the Board found that the Veteran's the February 2010 statement was a timely notice of disagreement with respect to the issues adjudicated in the December 2009 rating decision.  It also determined that the issue of service connection for the right knee pain disability was properly before the Board.  In addition, as the issues of entitlement for service connection for right shoulder pain with tendonitis, entitlement to service connection for acne, and entitlement to service connection for PTSD, those issues were granted by the RO in July 2010, which constitutes a full grant of the benefits sought with respect to those issues.
However, the RO has not issued a statement of the case concerning the remainder of the issues decided in the December 2009 rating decision, and as noted above, the Board accepts the Veteran's February 2010 statement as a valid notice of disagreement to all issues decided in that rating decision.  Consequently, the Board remanded the issues of entitlement to an initial rating greater than 50 percent for PTSD with traumatic brain injury; entitlement to an initial compensable rating for migraine headaches, and a rating greater than 10 percent on and after October 19, 2010; entitlement to an initial compensable rating for degenerative joint disease of the left knee; entitlement to an initial compensable evaluation for left foot, second toe, status post-fracture; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for anal fistula, and a rating greater than 10 percent on and after October 19, 2010; entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for left shoulder pain with tendonitis; entitlement to service connection for upper back pain; entitlement to service connection for low back pain; entitlement to service connection for recurring epididymitis; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for chronic gastritis.  The Board directed that a statement of the case be issued addressing these issues.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board further directed the RO issue a letter advising the Veteran that he still needed to file a substantive appeal to perfect his appeal to the Board on these issues.  

The RO issued a statement of the case in September 2013 addressing the issues of entitlement to an initial rating greater than 50 percent for PTSD with traumatic brain injury; entitlement to an initial compensable rating for migraine headaches, and a rating greater than 10 percent on and after October 19, 2010; entitlement to an initial compensable rating for degenerative joint disease of the left knee; entitlement to an initial compensable evaluation for left foot, second toe, status post-fracture; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for anal fistula, and a rating greater than 10 percent on and after October 19, 2010; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for left shoulder pain with tendonitis; entitlement to service connection for upper back pain; entitlement to service connection for low back pain; entitlement to service connection for recurring epididymitis; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for chronic gastritis.  The letter to the Veteran accompanying the statement of the case advised the Veteran that he had 60 days to file a substantive appeal to preserve the issues for an appeal to the Board.  The Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Accordingly, these issues are no longer before the Board.  

The September 2012 statement of the case, however, did not address two issues which the Board had determined were subject to the Veteran's February 1010 notice of disagreement:  entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; and entitlement to service connection for a brain condition with chronic vertigo and headaches.  No statement of the case has been issued regarding these two issues.  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  On remand, the RO shall issue a statement of the case addressing entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; and entitlement to service connection for a brain condition with chronic vertigo and headaches.  

In addition, the RO issued a rating decision in October 2013 denying entitlement to a rating higher than 10 percent for his right shoulder strain, entitlement to service connection for right carpal tunnel syndrome, and entitlement to service connection for left carpal tunnel syndrome.  The Veteran expressed disagreement in December 2013.  No statement of the case has been issued as to these three issues and, as noted above, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the claim for the issues of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for a brain condition with chronic vertigo and headaches, entitlement to a rating higher than 10 percent for his right shoulder strain, entitlement to service connection for right carpal tunnel syndrome, and entitlement to service connection for left carpal tunnel syndrome.  Advise the Veteran in order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal, and if entitlement to these benefits is denied, these issues should be returned to the Board only if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


